J-A30037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

REZRO, INC., D/B/A AMERICAN ATM                   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

MAXIMO LANFRANCO D/B/A MAXI
GROCERY AND BANK EXPRESS
INTERNATIONAL, INC.

APPEAL OF: MAXIMO LANFRANCO D/B/A
                                                       No. 107 EDA 2015
MAXI GROCERY


              Appeal from the Judgment Entered February 9, 2015
              In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): October Term, 2013, No. 00297


BEFORE: MUNDY, J., JENKINS, J., and FITZGERALD, J.*

CONCURRING MEMORANDUM BY JENKINS, J.: FILED FEBRUARY 12, 2016

        I concur in the result of the learned Majority’s memorandum decision

vacating the judgment and remanding this matter to the lower court based

on the Majority’s discussion of the damages awarded by the lower court. I

write separately, however, to address the validity of the contract, a

discussion of which I feel is necessary before examining the lower court’s

damage award.

        Appellant’s first, second, third, and fifth arguments all concern

different aspects of the contract’s validity. See Appellant’s Brief, pp. 13-24,


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A30037-15



27-31.   Notwithstanding Appellant’s claims to the contrary, the contract is

valid and enforceable.

   a. Meeting of the Minds.

      Appellant first claims there was no “meeting of the minds” regarding

the renewal provision of the contract. See Appellant’s Brief, pp. 13-20. This

claim lacks merit.

             The interpretation of any contract is a question of law and
      this Court’s scope of review is plenary. Moreover, we need not
      defer to the conclusions of the trial court and are free to draw
      our own inferences. In interpreting a contract, the ultimate goal
      is to ascertain and give effect to the intent of the parties as
      reasonably manifested by the language of their written
      agreement. When construing agreements involving clear and
      unambiguous terms, this Court need only examine the writing
      itself to give effect to the parties’ understanding. This Court
      must construe the contract only as written and may not modify
      the plain meaning under the guise of interpretation.

Sw. Energy Prod. Co. v. Forest Res., LLC, 83 A.3d 177, 187

(Pa.Super.2013), reargument denied (Feb. 4, 2014), appeal denied, 96 A.3d

1029 (Pa.2014) and appeal denied, 96 A.3d 1029 (Pa.2014) (quoting

Humberston      v.   Chevron    U.S.A.,    Inc.,   75   A.3d   504,   509–10

(Pa.Super.2013)).

      “Contracting parties are normally bound by their agreements, without

regard to whether the terms thereof were read and fully understood.”

Samuel-Bassett v. Kia Motors Am., Inc., 34 A.3d 1, 25 (Pa.2011); see

also Standard Venetian Blind Co. v. Am. Empire Ins. Co., 503 Pa. 300,

305, 469 A.2d 563, 566 (1983) (noting that, in the absence of proof of


                                    -2-
J-A30037-15



fraud, failure to read a contract is an unavailing excuse or defense and

cannot justify an avoidance, modification, or nullification of the contract or

any provision thereof).

       The renewal portion of the instant contract reads as follows:

                           IV. LENGTH OF AGREEMENT

       (A) The ATM must stay on the installed position for the entire
       term unless removed or moved in compliance with this or other
       sections of this agreement. The length of this agreement shall
       be for forty eight (48) months from commencement date.
       Unless cancelled in accordance with section IV(B), a new lease
       term will commence at the end of the previous term.

       (B)     Proper notice shall be deemed given if either
       Merchant/Lessor or American ATM gives written notice to the
       other party, at least one hundred twenty (120) days before the
       end of the current ATM Placement Agreement, indicating that no
       further agreement will be entered into.

       (C)    Notwithstanding section (B), before Merchant notifies
       American ATM of it’s [sic] intent to not renew, Merchant agrees
       to allow American ATM the right of first refusal and match any
       new offers made to Merchant by another ATM organization.
       Merchant agrees to act in good faith and provide documentation
       of offers made. Failure to do so will result in Merchant agreeing
       to accept an increase of five cents per surcharge transaction and
       renewing this agreement for (5) additional years.

ATM Floor Space Lease, Paragraph IV.

       This provision contains no ambiguity. It provides that (1) the contract

lasts 48 months; (2) in the absence of proper termination,1 a new lease
____________________________________________


1
  Despite Appellant’s multiple claims to the contrary throughout his brief,
either party may terminate the contract upon proper notice. See ATM Floor
Space Lease, Paragraph IV(A).




                                           -3-
J-A30037-15



term will commence at the end of the period; (3) proper notice of

termination must be given 120 days prior to the end of the agreement; and

(4) Rezro is granted a right of first refusal regarding any competing offers

Appellant receives during the contract term. Appellant’s failure to read this

contract does not excuse him from this unambiguous contract.              See

Samuel-Bassett, supra; Standard Venetian Blind, supra.

      The trial court found:

            The evidence shows [Appellant] neither read the
      Agreement nor had the Agreement translated into Spanish
      before signing it. Judge DiVito found [Appellant] did not request
      a translator or translation when signing and was not coerced to
      sign the Agreement. Findings of Facts ¶¶ 7,8. These findings
      were not challenged on appeal and this court will not disturb
      them.    The evidence also shows [Appellant] had access to
      English[-]speaking people who could have reviewed the
      Agreement for [Appellant] before it was signed. [Appellant] did
      not avail himself of this opportunity.

1925(a) Opinion, p. 6. Additionally, the evidence illustrated that Appellant

was an experienced businessman who had been running bodegas for at least

15 years.

      Appellant’s claim that there was no “meeting of the minds” regarding

this contract must fail.

   b. Consideration for the contract extension.

      Appellant’s second claim contends that the contract’s renewal clause is

invalid because (1) there was no consideration paid for the extension of the

contract to a second four-year term, and (2) Rezro could walk away from the

contract at any time. See Appellant’s Brief, pp. 20-21. This claim also fails.

                                     -4-
J-A30037-15



       The renewal term was part of the original contract. As the trial court

noted, the contract was never modified or amended. See 1925(a) Opinion,

p. 7. Therefore, no additional consideration2 was required.

    c. Whether the contract was a lease or a license.

       Appellant’s third claim argues the contract is a license, not a lease.

See Appellant’s Brief, pp. 21-25. He is incorrect.

       “In general, a license is a mere personal or revocable privilege to

perform an act or series of acts on the land of another, which conveys no

interest or estate.”     Morning Call, Inc. v. Bell Atl.-Pennsylvania, Inc.,

761 A.2d 139, 144 (Pa.Super.2000); see also Sparrow v. Airport Parking

Co. of Am., 289 A.2d 87, 91 (Pa.Super.1972) (explaining that a purely

personal privilege to do certain acts on land, but not exercise exclusive

possession and enjoyment for a term specified is a license, not a lease).

“Licenses are freely revocable, and become irrevocable only when the

licensee relies on it to his detriment, by expending money, labor, or treating

his property differently because of the license.”    Vill. of Four Seasons



____________________________________________


2
  The original consideration consisted of Rezro providing the machine,
maintenance, and cash stocks, and gaining profits in exchange for Appellant
receiving a $0.50 fee for every surchargeable transaction. As Rezro notes,
while the presence or absence of consideration may be a relevant factor in
certain circumstances, “[c]ourts generally will not inquire into the value of
consideration where it is clear that adequate consideration exists[.]”.
Delaware Valley Factors, Inc. v. Ronca, 442 Pa. Super. 609, 613, 660
A.2d 623, 625 (Pa.Super.1995).



                                           -5-
J-A30037-15



Ass’n, Inc. v. Elk Mountain Ski Resort, Inc., 103 A.3d 814, 824

(Pa.Super.2014).

      Here, Appellant granted Rezro exclusive possession of floor space (to

the exclusion of other competitors) upon which to place an ATM machine for

a definite period of time. This was a lease, not a license. Further, as the

trial court and Rezro argue, if viewed as a license, it became irrevocable by

Rezro’s expenditure of money and labor to maintain the ATM machine and

continually assure its proper operation and cash stocks.

      Appellant’s argument that this was a freely revocable license and not a

lease is incorrect.

   d. Whether the contract was a contract of adhesion.

      Appellant’s fifth claim alleges the contract was an unconscionable

contract of adhesion.     See Appellant’s Brief, pp. 27-31.        Specifically,

Appellant appears to claim that the contract’s renewal provisions are

unconscionable and therefore void ab initio. See id.       He alleges the “fine

print” contains “indecent” provisions that the parties never negotiated or

discussed. Id. at 28. He is incorrect.

      “‘Unconscionability’ is a defensive contractual remedy which serves to

relieve a party from an unfair contract or from an unfair portion of a

contract.”   Germantown Mfg. Co. v. Rawlinson, 491 A.2d 138, 145

(Pa.Super.1985). In Pennsylvania, “[u]nconscionability has generally been

recognized to include an absence of meaningful choice on the part of one of

the parties together with contract terms which are unreasonably favorable to

                                    -6-
J-A30037-15



the other party.” Witmer v. Exxon Corp., 434 A.2d 1222, 1228 (Pa.1981);

see   also    McNulty   v.   H&R    Block,   Inc.,     843    A.2d   1267,     1273

(Pa.Super.2004) (“[a] determination of unconscionability requires a two-fold

determination: 1) that the contractual terms are unreasonably favorable to

the drafter, and 2) that there is no meaningful choice on the part of the

other party regarding the acceptance of the provisions.”). Otherwise stated,

contractual unconscionability is shown by the illustration of both procedural

and   substantive   unconscionability,   although    not   necessarily    in   equal

proportion.

      [Procedural] unconscionability involves contractual terms which
      are not typically expected by the party who is being asked to
      “assent” to them. An unexpected clause often appears in the
      boilerplate of a printed form and, if read at all, is often not
      understood. By signing such a form, a party is bound only to
      those terms which such party would reasonably expect such a
      printed form to contain. If the form contains a material, risk-
      shifting clause which the signer would not reasonably expect to
      encounter in such a transaction, courts have held that the clause
      may be excised as it is unconscionable.

Germantown Mfg., 491 A.2d at 146.             “Substantive unconscionability”

refers to contractual terms that are “unreasonably favorable to the

drafter[.]”   Huegel v. Mifflin Const. Co., Inc., 796 A.2d 350, 357

(Pa.Super.2002).      However,   courts    have     refused   to   hold   contracts

unconscionable simply because of a disparity in bargaining power. Witmer,

434 A.2d at 1228.

      “An adhesion contract is a ‘standard-form contract prepared by one

party, to be signed by the party in a weaker position, usu[ally] a consumer,

                                     -7-
J-A30037-15



who      adheres   to   the   contract     with       little   choice   about   the   terms.’”

Chepkevich v. Hidden Valley Resort, L.P., 2 A.3d 1174, 1190 (Pa.2010)

(quoting     Black’s    Law   Dictionary       (8th     Ed.    2004),   p.   342).     “[T]he

determination that an adhesion contract is at issue, by definition fulfills the

second prong of the unconscionability test.”                   McNulty, 843 A.2d at 1273

n.6.

         The instant contract is a standard equipment lease contract.                       It

contains no small print, no unexpected contractual terms or provisions, and

no terms that are difficult to interpret or understand. Likewise, the contract

is not unreasonably favorable to the drafter. Further, this is not a contract

of adhesion.3 In short, this contract is not unconscionable. This claim also

fails.

         As stated supra, I feel the above contractual validity analysis must

precede this Court’s discussion of the trial court’s awarded damages.                     The

analysis now complete, I concur in the result of the Majority’s damages

analysis and agree that the matter must be vacated and remanded.



Mundy, J. joins this Concurring Memorandum.




____________________________________________


3
  This is evident by the fact that the one term Appellant attempted to
negotiate – the term of the lease – was adjusted exactly as he had
requested, down from 5 years to 4 years.



                                           -8-